Citation Nr: 0926796	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.
 
2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from June 1992 to 
October 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO denied 
service connection for right and left knee disorders.  The 
Veteran filed a notice of disagreement (NOD) in July 2004, 
and the RO issued a statement of the case (SOC) in January 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2005.

In June 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in a May 2009 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  No knee disability was shown in service, arthritis of the 
knees was not diagnosed until many years thereafter, and 
there is no competent evidence or opinion establishing a 
medical nexus between the later diagnosed arthritis (or any 
other knee disability) and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for service connection for a left knee 
disability are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2003 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The April 2004 RO rating decision 
reflects the RO's initial adjudication of the claims after 
issuance of the September 2003 letter.  Hence, this letter 
meets Pelegrini's content of notice requirements as well as 
the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and a June 2004 letter 
from Dr. Peck, a private physician.  Per the Board's June 
2006 remand, the National Personnel Records Center (NPRC) was 
contacted in an attempt to obtain an April 1994 X-ray report 
that was referenced in the Veteran's service treatment 
records.  In June 2006, the NPRC responded, stating that it 
did not have any additional records and there was no 
indication that any additional records where located 
elsewhere.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by his representative, on his behalf.

The Board also finds that no further RO action, prior to 
appellant consideration of this claim, is needed.  In this 
regard, it is noted that, in the June 2006 remand, the Board 
instructed that the Veteran be provided with VCAA notice in 
accordance to Dingess/Hartman, and be afforded a VA 
orthopedic examination.  The Board advised the Veteran that, 
under 38 C.F.R. § 3.655, if he failed to report for the 
examination without good cause, the claims on appeal might be 
denied.

In June 2006, the AMC sent the Veteran a letter providing him 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The letter also specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The letter was 
sent to the Veteran's last known address in Waterbury, 
Connecticut, but was returned by the U.S. Postal Service as 
undeliverable with no forwarding address.  

In October 2006, the AMC performed a locator search using a 
debtor discovery database, but the result was the same 
Connecticut address.  Later that month, the AMC sent him a 
letter notifying him that he was being scheduled for an 
examination at the West Haven VA Medical Center (VAMC) and 
that if he did not report to this examination, his claim 
might be denied.  This letter was also returned as 
undeliverable.  A VA examination was scheduled in November 
2006 and the VAMC telephoned the Veteran the day before the 
examination; however, a note in the claims file reflects that 
the telephone number listed was incorrect.  The Veteran 
failed to attend the VA examination.  Apparently, the VA 
examination was rescheduled to a date in January 2007, but 
the Veteran failed to attend.  There is a handwritten note in 
the claims file that reflects that the Veteran was telephoned 
at his last known telephone number, but there was no answer.  
The VAMC sent a letter to the Connecticut address notifying 
him of his failure to attend the examination and requesting 
that he telephone the VAMC if he wanted to reschedule. 

In December 2006, the AMC sent the Veteran another VCAA 
notice letter to the Connecticut address, which was once 
again returned as undeliverable.  

In October 2008, the AMC once again tried to locate the 
Veteran using a debtor discovery database and found an 
address listed for him in Columbus, Georgia.  In November 
2008, the AMC sent a VCAA notice letter to the Veteran at the 
Georgia address, but this letter was returned as 
undeliverable.   

In February 2009, the AMC sent letters to both the 
Connecticut and Georgia addresses, notifying the Veteran that 
he would be scheduled for a VA examination at the nearest VA 
facility-both letters were returned as undeliverable.  
Apparently, he was scheduled for a VA examination in March 
2009, but, not surprisingly, he also failed to attend.  

In April 2009, the AMC sent yet another VCAA notice letter to 
the Connecticut address.  

The Board notes that the AMC and VAMC appear to have made 
every attempt to locate the Veteran and provide him with 
additional VCAA notice and an opportunity to attend a VA 
examination.  In this regard, the Court has held that VA may 
rely on the "last known address" shown of record (see 
Thompson v. Brown, 8 Vet. App. 169, 175 (1995)), and that the 
burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find [the 
appellant]."  See Hyson v. Brown, 
5 Vet. App. 262 (1993).  Significantly, neither the Veteran 
nor his representative has provided an accurate address for 
the Veteran since June 2006.

In light of the above, the Board finds that the RO/AMC has 
complied with the remand instructions to the extent possible, 
and no further action in this regard is warranted.  With 
respect to any deficiency in the VCAA notice regarding 
Dingess/Hartman, because the Board's herein denies the claims 
for service connection, no disability ratings or effective 
dates are being, or will be, assigned.  Accordingly, there is 
no possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  Furthermore, because the 
Veteran failed to report to VA examinations scheduled in 
connection with these original claims, as indicated in the 
prior remand, the claims are evaluated on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2008).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Considering the claims on appeal in light of the above, the 
Board 

The Veteran's service treatment records reflect that he 
complained of a 3-week history of lower leg pain in August 
1992.  There was tenderness to palpation of the mid-tibiae 
and he was diagnosed with shin splints.  X-rays were normal 
at that time.

In October 1993, the Veteran complained of bilateral knee 
pain during physical training runs and constant left knee 
pain.  He had full range of motion bilaterally, but there was 
crepitus in the left knee with flexion and extension.  He was 
sent to Fort Benning aid station where he was ultimately 
diagnosed with patellofemoral pain syndrome (PFPS).  He was 
given pain medication and instructed to do quadriceps 
exercises.  

In February 1994, the Veteran complained of chronic bilateral 
knee pain, exacerbated by running.  On physical examination, 
there was no swelling or effusion and he had full range of 
motion, bilaterally.  Valgus/varus tests were positive and 
there was crepitus in both knees.  Compression test was 
positive in the left knee and negative in the right knee; 
drawer test was negative in both knees.  It was noted that X-
rays were taken, but there are no corresponding records.  He 
was referred to physical therapy.  A physical therapy note 
indicates that there was no history of specific injury; X-
rays were normal; and there were no mechanical symptoms 
reported.  The assessment was bilateral patellofemoral joint 
symptoms and the Veteran was given pain medication and 
stretching instructions.  In March 1994, he was given a 
temporary physical profile for knee pain.  There are no 
follow-up records and no report of a discharge physical 
examination.

The Veteran filed a claim for service connection for 
bilateral knee pain in August 2003.  He submitted a June 2004 
letter from Dr. Peck that indicates he was diagnosed with 
arthritis in both knees and needed to decrease certain 
activities.  

The aforementioned evidence reflects that, although lower leg 
pain was noted, no knee disability was shown in service.  
Moreover, no disability of either knee was shown until many 
years after service.  Indeed the earliest evidence of any 
knee disability-arthritis (albeit, not documented by X-
ray)-is the June 2004 letter from Dr. Peck, 18 years after 
the Veteran's service.  The Board notes that the passage of 
so many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is no medical evidence or opinion that there 
exists a medical a relationship between the arthritis 
diagnosed post service (or any other current knee disability) 
and the Veteran's military service, and neither the Veteran 
nor his representative has presented or identified any such 
medical evidence or opinion. 

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claims.  As indicated above, the claims turn on the matter of 
etiology, or medical relationship between current disability 
and service-a matter within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on such a matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for right and left knee disabilities must be 
denied.  In arriving at the decision to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


